DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter described in claims 6 – 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 – 18 are objected to because of the following informalities:  
The use of the phrase “and/or” should be avoided because it renders the claims indefinite because it is not clear if the limitations are to be considered in combination or in the alternative.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 9, 11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Insalaco et al. (WO 03/035991).
With respect to claims 1 and 11, Insalaco et al. teach a modular (Fig.2C) dynamic acoustic system for use in connection with an indoor environment (Fig.1), the modular dynamic acoustic system comprising a movable panel array including a plurality of panel members (Fig.1, Items 32), each of the plurality of panel members including a body defining at least one edge; at least one hinge (Fig.1, Items 36) positioned along the at least one edge; and at least one mounting structure (Fig.2C, Item 168), wherein each of the plurality of panel members (Fig.1, Items 32) are operably coupled with at least one adjacent panel member via the at least one hinge (Fig.1, Items 36); a support structure (Fig.1, Items 39); and a plurality of suspension members (Fig.1, Items 38), each of the plurality of suspension members being operably coupled with the support structure and the at least one mounting structure of one of the plurality of panel members to secure the movable panel array to the support structure, wherein each of the suspension members is movable to modify a configuration of the movable panel array (Figs.3A and 3B; Page 8, Line 18 – Page 10, Line 7).
With respect to claims 4 and 14, Insalaco et al. teach wherein each of the plurality of panel members (Fig.1, Items 32) comprises a hinge (Fig.1, Items 36) mounting portion positioned along the at least one edge to secure the hinge to the panel member (Figs.1 – 3).  
With respect to claims 6 and 8, Insalaco et al. teach comprising an actuation mechanism (Fig.4, Item 200) operably coupled with the plurality of suspension members, the actuation mechanism adapted to selectively move each of the plurality of suspension members to modify the configuration of the movable panel array; and wherein the actuation mechanism comprises a controller operably coupled with each of the plurality of suspension members (Page 10, Line 8 – Page 11, Line11).  
With respect to claims 9 and 17, Insalaco et al. wherein the body of the plurality of panel members is constructed from a sound- absorbing material (Page 6, Lines 3 – 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Insalaco et al. (WO 03/035991) in view of Smith (US 3,466,830).
With respect to claims 2 and 12, Insalaco et al. teach the limitations already discussed in the previous rejection, but fail to disclose wherein the at least one hinge of each of the plurality of panel members is integrally formed with the body and includes at least one barrel portion and at least one gap portion, wherein the at least one barrel portion of a first panel member is adapted to be disposed in the at least one gap portion of the adjacent panel member when operably coupled together.  
On the other hand, Smith teaches panel members (Fig.7, Items 18a) comprising at least one hinge (Fig.7, Item 50) being integrally formed with the body and includes at least one barrel portion and at least one gap portion, wherein the at least one barrel portion of a first panel member is adapted to be disposed in the at least one gap portion of the adjacent panel member when operably coupled together (Fig.6).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Smith hinges configuration with the Insalaco et al. design because it would facilitate and accelerate the assembly process of the panels by eliminating a step of attaching a hinge to the panels.  
With respect to claims 3 and 13, the Examiner takes official notice that it is well known in the art to attach a mounting structure to a panel using a screw or bolt-and-nut configuration, in this manner forming an opening on a portion of the body of the panel member.  
With respect to claim 7, the Examiner considers that it would have been an obvious matter of design choice to provide the actuation mechanism comprising a cam member having a plurality of lobes that engage the plurality of suspension members to adjust a length of the plurality of suspension members, thereby moving the panel array in a predefined manner because it would permit a desired configuration of the panels, providing a predetermined acoustic performance as necessitated by the specific requirements of the particular application.  
With respect to claims 10 and 18, the Examiner takes official notice that it is well known in the art to provide each of the plurality of panel members having a triangular shape, as disclosed by Thun et al. (US 9,260,863) and Gerkes et al. (US 8,079,192). Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
  
Allowable Subject Matter
Claims 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 17, 2022